J-S09041-15 & J-S09042-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: C.F., MINOR CHILD                    IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: G.M., BIRTH MOTHER              No. 1594 WDA 2014


           Appeal from the Order entered September 2, 2014,
           in the Court of Common Pleas of Allegheny County,
                Orphans’ Court, at No(s): TPR 075 of 2014

IN RE: L.F., MINOR CHILD                    IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: G.M., BIRTH MOTHER              No. 1714 WDA 2014


           Appeal from the Order entered September 2, 2014,
           in the Court of Common Pleas of Allegheny County,
                Orphans’ Court, at No(s): TPR 074 of 2014

IN RE: L.F., MINOR CHILD                    IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: E.J.F., FATHER                  No. 1595 WDA 2014


           Appeal from the Order entered September 2, 2014,
           in the Court of Common Pleas of Allegheny County,
                Orphans’ Court, at No(s): TPR 074 of 2014

IN RE: C.F., MINOR CHILD                    IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA

APPEAL OF: E.J.F., FATHER                  No. 1715 WDA 2014


           Appeal from the Order entered September 2, 2014,
           in the Court of Common Pleas of Allegheny County,
                   Orphans’ Court, at No(s): 75 of 2014

BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                    FILED FEBRUARY 23, 2015
J-S09041-15 & J-S09042-15



         G.M. (“Mother”) and E.J.F. (“Father”) appeal from the orders which

granted the petitions of Allegheny County Children, Youth and Families

(“CYF”) to involuntarily terminate Mother and Father’s parental rights to L.F.

(born in January of 2000) and C.F. (born in June of 2004) (collectively “the

Children”), and changed their permanency goals to adoption. We affirm.

         The family became known to CYF in 2011 due to concerns regarding

the parents’ extreme hoarding and deplorable living conditions. Specifically,

Animal Control had investigated a report that Mother was attacked by a dog

in the family’s home, and found six feet tall debris in the home and front

porch, and the Children sleeping without beds amid debris on the living room

floor.

         On March 25, 2011, CYF went to meet with the family and could only

open the front door six inches due to massive clutter obstructing the

entrance.     CYF could not get to the second floor of the home due to the

collection of clothing at the base of the stairs. CYF reported that the living

room was packed with clothing and family belongings piled approximately

five feet high. The Children slept on mounds of debris in the living room.

CYF also found that the home smelled of dog urine.       CYF implemented a

“safety plan” following their visit, with the Children to remain in the home

under the care of C.L., (“Paternal Aunt”), and the parents to clear the debris

from the home and make it safe. On April 21, 2011, CYF implemented in-

home services through Family Group Decision Making, but found the parents

                                     -2-
J-S09041-15 & J-S09042-15


had made no progress in clearing the home. The home continued to be rife

with piles of dirty clothing and mounds of personal items. CYF was unable to

move throughout the home due to the excessive debris.

     On May 19, 2011, CYF filed petitions for dependency relative to the

Children.   On June 7, 2011, the Children were adjudicated dependent,

removed from their parents care and placed with Paternal Aunt. On August

25, 2011, a Family Service Plan (“FSP”) was implemented for Mother and

Father. Mother and Father’s FSP goals were: (1) to clean and maintain a

safe and livable home for the Children; (2) to meet and maintain basic

financial demands of daily living; (3) to address mental health issues that

lead to their hoarding; (4) to meet the medical and dental needs of the

Children; (5) to visit the Children consistently; (6) to obtain and maintain

jobs; and (7) to maintain contact with CYF caseworkers and providers. N.T.,

8/27/14, at 111.

     Thereafter, Mother and Father attended therapy with Dr. Lawrence

Glanz, a psychologist who used Cognitive Behavioral Therapy to treat Mother

and Father’s compulsive hoarding.   Dr. Glanz found it would take at least

two years of continuous therapy to treat the parents’ hoarding and for them

to achieve a safe and livable home.       Dr. Glanz recommended continued

treatment, but Mother and Father abandoned the therapy.




                                    -3-
J-S09041-15 & J-S09042-15


     In the meantime, the conditions in Paternal Aunt’s home deteriorated

due to Paternal Aunt’s hoarding, and on September 4, 2013, the Children

were placed with A.E. (“Foster Mother”), where they have remained.

     On April 29, 2014, CYF filed termination petitions, seeking to terminate

Mother and Father’s parental rights to the Children pursuant to 23 Pa.C.S.A.

§§ 2511(a)(2), (5), (8), and (b) of the Adoption Act.    The trial court held

hearings on August 27, 2014 and September 2, 2014. At the hearings, CYF

presented the testimony of Stacey Good, a CYF caseworker; Dr. Lawrence M.

Glanz, a licensed psychologist; Dr. Neil Rosenblum, a licensed psychologist;

Foster Mother; Father; and Mother. By orders entered September 2, 2014,

the trial court terminated Mother and Father’s parental rights to the

Children.

     On October 1, 2014, Mother and Father filed notices of appeal, along

with concise statements of matters complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).    This Court consolidated the cases sua

sponte.

     Mother raises the following issues:

     1. Did the trial court abuse its discretion and/or err as a matter
        of law in concluding that CYF met its burden by clear and
        convincing evidence that involuntary termination of Mother’s
        parental rights would best serve the needs and welfare of the
        Children pursuant to 23 Pa.C.S.A. § 2511(b)?

     2. Did the trial court abuse its discretion in terminating Mother’s
        parental rights when a more appropriate and less restrictive
        option of Subsidized Permanent Legal Custodianship (“SPLC”)
        was available?

                                    -4-
J-S09041-15 & J-S09042-15



      3. Did the trial court abuse its discretion in the consideration and
         weight given to the wishes of the [C]hildren?

Mother’s Brief at 7.

      Father raises the following issues:

      1. Did the [t]rial [court] abuse its discretion and err in granting
         the Petition for Involuntary Termination of Parental Rights
         pursuant to 23 Pa.C.S.A. § 2511(b) of the Adoption Act?

      2. Did the [t]rial [court] abuse its discretion and err in finding by
         clear and convincing evidence that the Children would not be
         adversely affected by severance of the strong bond extant
         between [Father] and [the C]hildren?

      3. Did the [t]rial [court] abuse its discretion and err as a matter
         of law in determining that Foster Mother in this case (and
         adoptive resource) would permit post adoption contact
         between Father and [the C]hildren when Foster Mother had
         previously begun to limit all contact between Father and [the
         C]hildren?

      4. Did the [t]rial [court] abuse its discretion and err as a matter
         of law in determining that the termination of parental rights
         pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (5), and (8) serves
         the needs and welfare of [the C]hildren?

      5. Did the [t]rial [court] abuse its discretion and err as a matter
         of law in determining that there was clear and convincing
         evidence that termination of parental rights is in the best
         interest of the [C]hildren?

Father’s Brief at 5.

      We review the orders involuntarily terminating Mother and Father’s

parental rights according to the following standard:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the

                                      -5-
J-S09041-15 & J-S09042-15


     findings of fact and credibility determinations of the trial court if
     they are supported by the record. In re: R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. Id.; R.I.S., 36
     A.3d [567,] 572 [(Pa. 2011) (plurality)]. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Id.; see also Samuel Bassett v. Kia Motors America, Inc.,
     34 A.3d 1, 51 ([Pa.] 2011); Christianson v. Ely, 838 A.2d 630,
     634 (Pa. 2003). Instead, a decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents.        R.J.T., 9 A.3d
     at 1190. Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 539 Pa. 161, 165, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826–827 (Pa. 2012).

     Termination of parental rights is governed by section 2511 of the

Adoption Act, which requires a bifurcated analysis:

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants

                                     -6-
J-S09041-15 & J-S09042-15


     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A.

§ 2511). The burden is on the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

     This Court must agree with only one subsection of 23 Pa.C.S.A.

§ 2511(a), in addition to subsection 2511(b), in order to affirm the

termination of parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc).      In the instant case, Mother and Father do not

challenge the trial court’s analysis as it relates to their conduct under

Section 2511(a); rather, Mother and Father focus their appellate argument

on the trial court’s analysis of the best interests of the Children under

Section 2511(b). See Krebs v. United Refining Co., 893 A.2d 776, 797

(Pa. Super. 2006); Dietrich v. Dietrich, 923 A.2d 461, 463 (Pa. Super.

2007).

     Mother and Father assert that the trial court abused its discretion in

concluding that termination of Mother and Father’s parental rights would

best serve the needs and welfare of the Children pursuant to 23 Pa.C.S.A. §

                                    -7-
J-S09041-15 & J-S09042-15


2511(b).   Mother also argues that the trial court abused its discretion

because the trial court did not consider the Children’s wishes.   Additionally,

Father argues that the trial court abused its discretion in determining that

Foster Mother would permit post-adoption contact with the Children because

Foster Mother had previously begun to limit all contact between Father and

the Children.

      Section 2511(b) provides, in pertinent part:

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent.

23 Pa.C.S.A. § 2511(b) (bold in original).

      Pursuant to Section 2511(b), the trial court must take into account

whether a natural parental bond exists between child and parent, and

whether termination would destroy an existing, necessary and beneficial

relationship. In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000) (en banc).

            In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
      this Court stated, “Intangibles such as love, comfort, security,
      and stability are involved in the inquiry into needs and welfare of
      the child.” In addition, we instructed that the orphans’ court
      must also discern the nature and status of the parent-child bond,
      with utmost attention to the effect on the child of permanently
      severing that bond. Id. However, the extent of the bond-effect
      analysis necessarily depends on the circumstances of the
      particular case. In re K.Z.S., 946 A.2d 753, 763 (Pa. Super.
      2008).



                                     -8-
J-S09041-15 & J-S09042-15


             While a parent’s emotional bond with his or her child is a
      major aspect of the Subsection 2511(b) best-interest analysis, it
      is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
      The mere existence of an emotional bond does not preclude the
      termination of parental rights. Rather, the orphans’ court must
      examine the status of the bond to determine whether its
      termination “would destroy an existing, necessary and beneficial
      relationship.” As we explained in In re A.S., 11 A.3d 473, 483
      (Pa. Super. 2010):

            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. Additionally, this Court stated
            that the trial court should consider the importance of
            continuity of relationships and whether any existing
            parent-child bond can be severed without detrimental
            effects on the child.

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).

      Here, the trial court found that the Children’s best interests are served

by termination of Mother and Father’s parental rights.     Trial Court Opinion

“Exhibit A,” 9/2/14, at 9. The trial court made the following findings of fact:

      This family has struggled with a dysfunctional family structure.
      In many respects [C.F.], the youngest child, was crippled with
      emotional dependency on [M]other and [F]ather.

      On the surface, [L.F.] appeared to be productive and resilient in
      her behavior. She is the healthiest functioning member of the
      family. However, [L.F.] has engaged in concerning behaviors
      such as cutting, and suicidal ideations, resulting in
      hospitalization and engagement in a partial hospitalization
      program. As it turns out she was NOT thriving; she was only
      surviving.

Trial Court Opinion, “Exhibit A,” 9/2/14, at 8.

      With respect to the Children in their foster home, the trial court found:

                                     -9-
J-S09041-15 & J-S09042-15




      [C.F.] and [L.F.] are currently placed in an excellent foster home
      with [Foster Mother].      This is a pre-adoptive foster home.
      [Foster Mother] possesses an intuitive understanding of the
      children’s needs and demonstrates an ability to help both [C.F.]
      and [L.F.] move forward in improving in their emotional
      adjustment and social development.

      [C.F.] is now participating in several social programs that are
      clearly helping her build an improved self-concept and greater
      confidence in her ability to function independently. Both girls
      have made progress in their mental health functioning and
      personal adjustment, and are moving forward with their lives in
      an increasingly healthy and productive manner since being
      placed with [Foster Mother].

Trial Court Opinion, “Exhibit A,” 1/3/14, at 8.

      Regarding the Children’s bond with Mother and Father, the trial court

found:

      [The Children] love their parents and miss aspects of their
      former family life. However, [the Children] have now been
      removed from parents’ care for more than three years and need
      an opportunity to move forward in their lives in a different
      direction. [The Children] have confidence in [F]oster [M]other.
      Birth parents do try to pull the girls back by reinforcing their
      desire to return home and be a family again. Yet on some level
      the girls, particularly [L.F.], seem to recognize that [M]other and
      [F]ather also hold them back from pursuing more age-
      appropriate experiences and accomplishments.

      Given the current mental health status and dysfunction of
      parents, reunification is no longer a viable goal. Mother and
      Father are overwhelmed with too many psychiatric impairments
      and mental health concerns, making their ability to function as
      effective or suitable parents for the girls severely compromised.
      They have made limited progress in improving the physical
      conditions in their home that led to the girls’ removal in the first
      place.



                                     - 10 -
J-S09041-15 & J-S09042-15


      [The Children] would like to return to the care of their parents.
      If they cannot return, they wish to remain with [Foster Mother].
      [L.F.] would prefer adoption as opposed to SPLC.

      The real issue in this case is the needs and welfare of the
      [C]hildren. Admittedly, this is a difficult issue as we have two
      children who love their parents and wish to return to their care.
      We also have two parents who dearly love [the C]hildren and
      who have made [the C]hildren the focus of their lives.

      However, [the Children] have been in care for more than [three]
      years and need permanence. For the first time in their lives,
      they are functioning normally. They live in a clean and safe
      home. The have friends and social lives. They now have a
      home where friends can visit. Their caregiver understands their
      bond with their parents and the importance of continued contact
      with their parents if the children are adopted by her.

Trial Court Opinion, “Exhibit A,” 9/2/14, at 8.

      Stacey Good, the CYF caseworker, stated, “there is no doubt that this

family loves each other,” and they “show a great deal of affection towards

each other.”   N.T., 8/27/14, at 130-31.       However, Ms. Good also testified

that Mother and Father are not meeting any of the Children’s educational,

psychological, and developmental needs.         Id. at 131.   Ms. Good testified

that the Children are very comfortable with Foster Mother, who is “willing to

adopt.” Id. at 130-131. Ms. Good testified that “the girls are in dire need of

permanency. The girls have been left in care for 38 months, which has left

their lives in limbo at this point.” Id. at 132.

      Furthermore, Dr. Rosenblum testified about the bond between Mother

and Father and the Children. He testified:

      The emotional connection to the parents is very strong. And in
      the past, their reliance on the parents to guide them and provide

                                      - 11 -
J-S09041-15 & J-S09042-15


     safety and security for the Children was particularly strong, but
     as I’ve tried to explain, there are aspects of the bond and the
     attachment that are not healthy: Parents are overprotective
     parents. Parents are enmeshed. Parents had prevented the
     Children, you know, more so [C.F.] than [L.F.], from developing
     healthy self-esteem and a healthy sense of developmental
     maturation to the point that I believe that it has particularly
     affected [C.F.], and to some degree [L.F.] as well.

     We have a reversal here, where [L.F.] in particular, had to worry
     about Mother and Father and not feel free to just focus on
     herself and her own personal needs. So she started stuffing
     those feelings and pretending to the outside world that she was
     fine, when in fact she was not fine. So there is a bond and there
     are aspects, as I said, in which these parents, they adore [the
     C]hildren and they live for [the C]hildren, but there are also a
     number of very unhealthy psychological aspects to their
     relationship.

     The second part of the question, as I understand it is, how this
     will affect the Children if that relationship is changed, because I
     don’t believe the bond is going to change.             I think the
     relationship is going to change. The relationship has changed.
     The Children no longer depend on [Mother] and [Father] to be
     their primary people who they look to meet their needs. That
     has changed slowly with [C.F.] much more rapidly with [L.F.],
     who had a much easier time developing a good relationship with
     Foster Mother than [C.F.] did, because Foster Mother doesn’t
     baby [C.F.] and Foster Mother has encouraged [C.F.] to develop
     her own sense of self-worth and her ability to feel good about
     herself, which I believe was long overdue.

     Like I said, I think it will sadden the [Children] if termination is
     the outcome here or [when] the Court makes that decision. But
     I also believe that it will remove some things that are shackling
     the Children and troubling them, and that is the confusion of will
     they come back, will they not come back? How are Mother and
     [Father] doing? Are they stressed? Are they agonizing? Are
     they depressed? Are they anxious? And those are not good
     dimensions, developmentally. Those are not appropriate
     dimensions for the Children to have to deal with.




                                    - 12 -
J-S09041-15 & J-S09042-15


N.T., 8/27/14, at 77-90. See In re T.S.M., 71 A.3d 251 (Pa. 2013) (stating

that the strong parent-child bond was an unhealthy one that could not by

itself serve as grounds to prolong foster care drift). We have stated that the

mere existence of a bond or attachment of a child to a parent will not

necessarily result in the denial of a termination petition. See In re K.K.R.-

S., 958 A.2d 529, 535 (Pa. Super. 2008).           This Court will not prolong

instability for children when it is clear that their biological parents are unable

to provide for their basic needs in the near future. See In re T.S.M., 71
A.3d at 270.

      Given the foregoing, we find that the trial court gave adequate

consideration to the developmental, physical, and emotional needs of the

Children in terminating Mother and Father’s parental rights pursuant to

section 2511(b), including consideration of the Children’s wishes, and that

the record supports the trial court’s best interest analysis.     In re N.A.M.,

supra. We find no abuse of the trial court’s discretion in terminating Mother

and Father’s parental rights to the Children pursuant to 23 Pa.C.S.A. §§

2511(a) and (b).

      Mother additionally argues that the trial court abused its discretion in

terminating Mother’s parental rights when a more appropriate and less

restrictive option of a subsidized permanent legal custodianship (“SPLC”)

was available. Mother’s Brief at 23. Mother observes that Dr. Rosenblum




                                     - 13 -
J-S09041-15 & J-S09042-15


considered a recommendation of SPLC, but rejected it in favor of adoption.

Id.

            Initially, our standard of review of an order regarding a
      placement goal of a dependent child is the abuse of discretion
      standard. In reviewing the court’s denial of permanent legal
      custody, we are bound by the facts as found by the trial court
      unless they are not supported in the record. Once a child is
      adjudicated dependent, the court may order the family goal to
      be return home; it may terminate parental rights and place the
      child for adoption; or it may order the child be placed with a
      permanent legal custodian.

In re S.B., 943 A.2d 973, 982 (2008) (citations and quotations omitted).

      Section 6351(f.1) of the Juvenile Act lists the court’s options in

determining a dependent child’s placement:

      § 6351. Disposition of dependent child

                                 ***

      (f.1)     Additional    determination.—Based         upon    the
      determination made under subsection (f) and all relevant
      evidence presented at the hearing, the court shall determine one
      of the following:

      (1) If and when the child will be returned to the child’s parent,
      guardian or custodian in cases where the return of the child is
      best suited to the safety, protection and physical, mental and
      moral welfare of the child.

      (2) If and when the child will be placed for adoption, and the
      county agency will file for termination of parental rights in cases
      where return to the child’s parent, guardian or custodian is not
      best suited to the safety, protection and physical, mental and
      moral welfare of the child.

      (3) If and when the child will be placed with a legal custodian in
      cases where the return to the child’s parent, guardian or
      custodian or being placed for adoption is not best suited to the


                                    - 14 -
J-S09041-15 & J-S09042-15


      safety, protection and physical, mental and moral welfare of the
      child.

      (4) If and when the child will be placed with a fit and willing
      relative in cases where return to the child’s parent, guardian or
      custodian, being placed for adoption or being placed with a legal
      custodian is not best suited to the safety, protection and
      physical, mental and moral welfare of the child.

      (5) If and when the child will be placed in another living
      arrangement intended to be permanent in nature which is
      approved by the court in cases where the county agency has
      documented a compelling reason that it would not be best suited
      to the safety, protection and physical, mental and moral welfare
      of the child to be returned to the child’s parent, guardian or
      custodian, to be placed for adoption, to be placed with a legal
      custodian or to be placed with a fit and willing relative.

      (f.2) Evidence.—Evidence of conduct by the parent that places
      the health, safety or welfare of the child at risk, including
      evidence of the use of alcohol or a controlled substance that
      places the health, safety or welfare of the child at risk, shall be
      presented to the court by the county agency or any other party
      at any disposition or permanency hearing whether or not the
      conduct was the basis for the determination of dependency.

      (g) Court order.—On the basis of the determination made
      under subsection (f.1), the court shall order the continuation,
      modification or termination of placement or other disposition
      which is best suited to the safety, protection and physical,
      mental and moral welfare of the child.

42 Pa.C.S.A. § 6351(f.1)(1)-(5), (f.2), (g).

      SPLC transfers permanent legal custody to the dependent child’s
      legal custodian without requiring the termination of natural
      parental rights. When deemed appropriate the [ ] court has the
      power to permit continued visitation by the dependent child’s
      natural parents. To be eligible for SPLC, the legal custodian
      must meet all of the requirements for foster parenthood, submit
      to an annual eligibility evaluation, and have the ability to provide
      for the child without court supervision.



                                     - 15 -
J-S09041-15 & J-S09042-15


In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004). The court may consider

permanent legal custody, upon the filing of a petition that alleges the

dependent child’s current placement is not safe, and the physical, mental,

and moral welfare of the child would best be served if SPLC were granted.

Id.   Upon receipt of this petition, the court must conduct a hearing and

make specific findings focusing on the best interests of the child. Id. The

“court must find that neither reunification nor adoption is best suited to the

child’s safety, protection and physical, mental and moral welfare of the child”

for the court to name the custodian a “permanent legal custodian.”          Id.

(holding   Section   6351(f.1)   governs   appointment   of   permanent    legal

custodian).

       In the instant case, after more than three years of dependency, the

trial court changed the family goal for the Children to adoption.      The trial

court found that reunification was no longer a viable goal due to the current

mental health status and dysfunction of the parents. Trial Court, “Exhibit A,”

9/2/14, at 9.        The trial court found that Mother and Father are

“overwhelmed with too many psychiatric impairments and mental health

concerns, making their ability to function as effective or suitable parents for

the [Children] severely compromised.” Id. While the Children do love and

wish to return to their parents, the trial court found that they are functioning

normally for the first time in their lives.   Id.   The trial court stated that

Foster Mother “understands [the Children’s] bond with their parents and the


                                     - 16 -
J-S09041-15 & J-S09042-15


importance of continued contact with their parents, if the Children are

adopted by her.” Id.

     Dr. Rosenblum’s recommendations were:

     Well, I really grappled with that and struggled with it. On
     surfaces, I said many times, it is very difficult to make a
     recommendation that parents should lose their parental rights
     because of something like hoarding issues, you know. Again, I
     have tried to amplify a lot of the psychological dimensions of
     neglect and a lot of the concerns I have about the type of
     relationship and over-connectedness and enmeshment within the
     family, but as an evaluator, we are more accustomed to, and I
     believe it is likely with the Court as well, more accustomed to
     people losing parental rights for violating the law, using drugs,
     physical abuse of children. There was none of that within this
     family. And so, I do recognize that on some level it seems
     severe for Mother and Father to lose their parental rights. They
     are guilty perhaps of loving their children too much and not
     promoting a healthy psychological environment. But it is tough
     to take that stand, but I don’t believe that it is healthy for the
     Children to just continue living this way indefinitely, and, while I
     consider the permanency goal of SPLC, my concern was that it
     wouldn’t—the same message that “you are going to be coming
     home soon.” We are rectifying this and the guilt induction, and
     the unhealthy dimensions of the relationship between parents
     and the girls would continue.

     And I believe there has always been a need for healthier
     boundaries, and I have difficulty believing that a goal of
     SPLC would give the Children the sense of closure and the
     sense of permanence that they need.

     Even [C.F.] said because she knows she has a right to choose
     SPLC or adoption, . . . She is telling me she would choose
     adoption, because she doesn’t want the Court to continue to be
     involved and I think as much as she loves her parents—excuse
     me—[L.F.] is ready to move on with her life and accept that this
     is probably what it is going to be. And I think that is the issue
     that the Court should review in terms of making that decision,
     you know, what is going to be the permanency goal that
     gives the Children a clear message that their future is
     going in a certain direction as opposed to maintaining the

                                    - 17 -
J-S09041-15 & J-S09042-15


      confusion, the anxiety, the doubt, and the worry, and
      been sort of the underlying sense of loss that the Children
      need closure, and in my opinion, it is likely that a goal of
      open adoption would give the Children a greater sense of
      certainty, a greater sense of finality.

N.T., 8/27/14, at 71-73 (emphasis added).

      Dr. Rosenblum further testified:

      This is agonizing for everyone. And it is like a slow death. I said
      in my report an inevitable train wreck. And there has been no
      ability of the parents to take control of their lives. And the
      Children’s lives have lost control. As I said that was one of the
      reasons I believe that [L.F.] was cutting herself at one time.
      The Children need closure. They need a definition of how
      their lives are going to proceed. And I think that there have
      been three years now that have gone by. Or I know that three
      years have gone by without any improvement, without any
      clarity.

N.T., 8/27/14, at 75 (emphasis added).

      Given the foregoing, we discern no abuse of discretion in the trial

court’s   decision   to   forego   the   option    of   SPLC    in   favor   of

termination/adoption.

      In a related claim, Father asserts that the trial court erred by finding

that Foster Mother will allow post-termination contact between Children and

the parents. We initially note that we will not disturb factual findings that

are supported by the record. Here, Foster Mother testified that she would

“absolutely” be willing to adopt the Children. Id. at 37. She also stated:

      There is no doubt in my mind that the girls need to have a
      relationship with their birth parents. So I would absolutely be on
      board for an agreement to allow them to see their birth parents.



                                    - 18 -
J-S09041-15 & J-S09042-15


Id. at 37.     Father’s assertion regarding continued post-adoption parental

contact with the Children is thus belied by the record.

        Moreover, we recently determined that in termination proceedings, the

termination analysis under 23 Pa.C.S.A. § 2511 may not be conflated with

the Adoption Act and an adopting parent’s willingness to enter into an

agreement for continuing contact.         In re K.H.B., --- A.3d ----, 2014 WL
7331022 (Pa. Super.).1


1
    Act 101, which pertains to adoption, states in relevant part:

        § 2731. Purpose of subchapter.

        The purpose of this subchapter is to provide an option for
        adoptive parents and birth relatives to enter into a voluntary
        agreement for ongoing communication or contact that:

        (1) is in the best interest of the child;

        (2) recognizes the parties’ interests and desires for ongoing
        communication or contact;

        (3) is appropriate given the role of the parties in the child’s life;
        and

        (4) is subject to approval by the courts.

23 Pa.C.S.A. § 2731. An agreement under Act 101 “shall be filed with the
court that finalizes the adoption of the child.” 23 Pa.C.S.A. § 2735(a). The
agreement shall not be legally enforceable unless approved by the court,
which the court shall approve when the statutory conditions are satisfied.
The statute by its plain language makes an agreement optional, and such
agreement is plainly not required by Section 2511. When amendments were
made to the Adoption Act in 2010, effective in 2011, a voluntary agreement
for continued contact was not added to Chapter 25. Chapter 25 Proceedings
Prior to Petition to Adopt remain separate from Chapter 27 Petition for
Adoption. See 23 Pa. C.S.A. §§ 2511-2558; 23 Pa. C.S.A. §§ 2701-2742;
In re K.H.B., supra.
                                        - 19 -
J-S09041-15 & J-S09042-15


      In sum, the trial court in this case conducted a thorough review,

hearing from the parties, Foster Mother, and expert witnesses, considering

SPLC as an option, but concluding that termination and adoption best suited

the safety and protection, physical, mental and moral welfare of the

Children. The trial court, consistent with 23 Pa.C.S.A. § 2511, determined:

      The circumstances that led to removal and placement of the
      [C]hildren continue. Although the agency is only required to
      make reasonable efforts to reunify children with their parents, in
      this case I find that Allegheny County OCYF has made
      EXTRAORDINARY EFFORTS in this case.               Despite these
      extraordinary efforts, the parents have made no progress in this
      case. I find that continued services would not remedy the
      conditions the led to removal within a reasonable period of time,
      if ever.

Trial Court Opinion, “Exhibit A,” 9/2/14, at 9. The trial court “also found that

termination of [M]other and [F]ather’s parental rights best served the needs

and welfare of the [C]hildren.”    Trial Court Opinion, 11/5/14, at 5.      The

competent evidence in the record supports the trial court’s determinations.

Thus, we will not disturb them, and we affirm the trial court’s orders. See

In re S.B., 943 A.2d at 982.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/23/2015


                                     - 20 -